DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 02, 2020.  Claims 1- 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28, 2021 and June 14, 2021 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of China on November 28, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent No. JP 2016/133876 A to KAZUYUKI (herein after "Kazuyuki") in view of Japanese No. JP 2019/114827 A to TAKASHI et al. (herein after "Takashi").
As to Claim 1, (Currently Amended) 
Kazuyuki teaches a traffic intersection analysis system disclosing a system for determining traffic information of a region (see Figs. 40, 42, ¶0002, ¶0011, ¶0030, and ¶0036, teaches traffic jam detection and discloses recognizing a degree of traffic congestion along a route), comprising: 
at least one storage medium including a set of instructions (see Fig. 3, ¶0083 and ¶0414); and 
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions (see Fig. 3, ¶0011-¶0012, ¶0048, ¶0083 and ¶0414.  In particular, see ¶0083), the at least one processor is directed to: 
obtain a set of links associated with the first region and the second region (see Figs. 1 - 43, ¶0019 - ¶0025, ¶0061 - ¶0078, and ¶0100 - ¶0112.  In particular, see Fig. 5.  

    PNG
    media_image1.png
    310
    488
    media_image1.png
    Greyscale

See ¶0019 - ¶0020, ¶0075-¶0078 and ¶0100 - ¶0112); 
obtain a plurality of driving routes of a plurality of vehicles in the first region and the second region in a predetermined time period (see Figs. 1 – 43, ¶0019 - ¶0025, ¶0039, ¶0061 - ¶0078, ¶0479, ¶0628-¶0629, and ¶0633- ¶0656.  In particular, see Figs. 3 and  28 – 29.  

    PNG
    media_image2.png
    754
    937
    media_image2.png
    Greyscale

See ¶0039, ¶0061 - ¶0078, and ¶0633 - ¶0636, Kazayuki teaches obtaining a plurality of driving routes (inflow routes to and / or through an intersection) of a plurality of vehicles in the first region and the second region in a predetermined time period); select one or more driving routes that traverse a first boundary of the first region and a second boundary of the second region based on the set of links associated with the first region and the second region  (See ¶0479, ¶0628-¶0629, and ¶0633- ¶0656.  In particular, see ¶0628 - ¶0633 and ¶0641, Kazayuki teaches analyzer 101 disclosing wherein vehicle 11 is projected to stop at a series of intersections along respective driving routes (inflow routes to and / or through an intersection) in a predetermined time period).
However, Kazuyuki does not teach, or suggest determine a first region and a second region, the first region being within the second region; and
determine traffic information of the first region based on information related to the one or more selected driving routes.
Takashi’s work presents a method for reducing processing costs in determining selected driving routes, wherein a mobile device has moved out of a second geographical area covering a plurality of first geographical areas, which is a virtual geographical area in which predetermined processing is performed when the mobile device enters. The generation procedure generates a new second geographical area when it is determined by the determination procedure that the mobile device has moved out of the second geographical area.  (See Figs. 1 – 7 and Abstract).
Takahashi further discloses determining first region and a second region, the first region being within the second region (see Fig. 1-7, ¶0002 - ¶0005, ¶0019 - ¶0026, ¶0038, ¶0100 - ¶0107.  In particular, see Fig. 1.  See ¶0019-¶0028, Takashi teaches a geo-fence being a geographic region created about the vicinity of a user with mobile device (terminal device 10), wherein this geo-fence is tagged with the user's geographic location information.  The position information acquisition function of the mobile device (terminal device 10) determines if the user, who may be traveling in an automobile, enters into a first region (first geo-fence / first geographic region A1a - A1e).  “Each time the user U moves, a predetermined number of first geographic areas A1 are determined and information is acquired.”  Then as the user continues traveling in the automobile, mobile device (terminal device 10) determines if the user has moved into a second region (second geo-fence / second geographic region A2a).  Second region (second geo-fence / second geographic region A2a) can encompass first region (first geo-fence / first geographic region A1a - A1e)); and determine traffic information of the first region based on information related to the one or more selected driving routes.  (See Figs. 1, 6A – 6C, ¶0025, ¶0038, ¶0050-¶0054, ¶0067-¶0068, and ¶0100 - ¶0107.  In particular, see Fig. 1.  See ¶0025 discloses region within another region, ¶0038, ¶0100, and ¶0107 teaches distribution server 50 disclosing traffic information and route search.  ¶0100 - ¶0107 teaches an acquisition unit 31 disclosing the degree of traffic congestion based on the current position of the user in the automobile while traveling along a route).
Kazuyuki is analogous art to the claimed invention as it relates to a traffic information system in that it provides traffic jam detection and recognizing a degree of traffic congestion along a route as a user in a vehicle traverses from a microcosm (subset) (i.e., a city) of the macroscopic traffic congestion region within a larger macroscopic traffic congestion region (i.e., a state or province).  Takashi is analogous art to the claimed invention as it relates to a traffic information determination system in that it provides determining traffic information of the first region based on information related to the one or more selected driving routes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kazuyuki’s a traffic intersection analysis system with determine a first region and a second region, the first region being within the second region; and determine traffic information of the first region based on information related to the one or more selected driving routes, as taught by Takashi, to provide recognition of stop positions of a vehicle traveling on the route from a first region within a second region, in addition to the plurality of inflow routes to the signalized intersection thereby enabling benefits, including but not limited to:  facilitating vehicle control avoidance of traffic congestion prone areas (intersections).
As to Claim 10, (Currently Amended) 
Kazuyuki teaches a traffic intersection analysis system disclosing a method implemented on a computing device having at least one processor, at least one storage medium.  (See Fig. 3, ¶0011-¶0012, ¶0048, ¶0083 and ¶0414.  In particular, see ¶0083), the method comprising: 
obtaining a set of links associated with the first region and the second region (see Figs. 1 - 43, ¶0019 - ¶0025, ¶0061 - ¶0078, and ¶0100 - ¶0112.  In particular, see Fig. 5.  See ¶0019 - ¶0020, ¶0075-¶0078 and ¶0100 - ¶0112); 
obtaining a plurality of driving routes of a plurality of vehicles in the first region and the second region in a predetermined time period (see Figs. 1 – 43, ¶0019 - ¶0025, ¶0039, ¶0061 - ¶0078, ¶0479, ¶0628-¶0629, and ¶0633- ¶0656.  In particular, see Figs. 3 and  28 – 29.  See ¶0039, ¶0061 - ¶0078, and ¶0633 - ¶0636, Kazayuki teaches obtaining a plurality of driving routes (inflow routes to and / or through an intersection) of a plurality of vehicles in the first region and the second region in a predetermined time period); 
selecting one or more driving routes that traverse a first boundary of the first region and a second boundary of the second region based on the set of links associated with the first region and the second region  (See ¶0479, ¶0628-¶0629, and ¶0633- ¶0656.  In particular, see ¶0628 - ¶0633 and ¶0641, Kazayuki teaches analyzer 101 disclosing wherein vehicle 11 is projected to stop at a series of intersections along respective driving routes (inflow routes to and / or through an intersection) in a predetermined time period).
However, Kazuyuki does not teach, or suggest does not teach, or suggest a communication platform connected to a network where the method comprises:
determining a first region and a second region, the first region being within the second region;
determining traffic information of the first region based on information related to the one or more selected driving routes.
Takahashi, on the other hand teaches a communication platform connected to a network (see Fig. 1 and ¶0053 - ¶0059, and ¶0083, Takahashi teaches the analysis device 101 of vehicle 11 is in communication correspondence with a GPS satellite and travel information processing server 12 generates travel data including vehicle 11 coordinates and measurement time for sampling vehicle 11's start, stop and turning actions) where the method comprises:  determining first region and a second region, the first region being within the second region (see Fig. 1-7, ¶0002 - ¶0005, ¶0019 - ¶0026, ¶0038, ¶0100 - ¶0107.  In particular, see Fig. 1.  See ¶0019-¶0028); determining traffic information of the first region based on information related to the one or more selected driving routes.  (See Figs. 1, 6A – 6C, ¶0025, ¶0038, ¶0050-¶0054, ¶0067-¶0068, and ¶0100 - ¶0107.  In particular, see Fig. 1.  See ¶0025 discloses region within another region, ¶0038, ¶0100, and ¶0107 teaches distribution server 50 disclosing traffic information and route search.  ¶0100 - ¶0107 teaches an acquisition unit 31 disclosing the degree of traffic congestion based on the current position of the user in the automobile while traveling along a route).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kazuyuki’s a traffic intersection analysis system with determining a first region and a second region, the first region being within the second region; and determine traffic information of the first region based on information related to the one or more selected driving routes, as taught by Takashi, to provide recognition of stop positions of a vehicle traveling on the route from a first region within a second region, in addition to the plurality of inflow routes to the signalized intersection thereby enabling benefits, including but not limited to:  facilitating vehicle control avoidance of traffic congestion prone areas (intersections).
As to Claim 19, (Currently Amended) 
While Kazayuki teaches a computer processor with a storage medium (see Fig. 3, ¶0011-¶0012, ¶0048, ¶0083 and ¶0414.  In particular, see ¶0083 of Kazayuki), Wang provides more clarification regarding a non-transitory computer readable medium  (see ¶0023 of Wang), comprising 
executable instructions that, when executed by at least one processor, directs the at least one processor to perform a method (see Fig. 3, ¶0011-¶0012, ¶004 obtaining a set of links associated with the first region and the second region (see Figs. 1 - 43, ¶0019 - ¶0025, ¶0061 - ¶0078, and ¶0100 - ¶0112.  In particular, see Fig. 5.  See ¶0019 - ¶0020, ¶0075-¶0078 and ¶0100 - ¶0112); 
obtaining a plurality of driving routes of a plurality of vehicles in the first region and the second region in a predetermined time period (see Figs. 1 – 43, ¶0019 - ¶0025, ¶0039, ¶0061 - ¶0078, ¶0479, ¶0628-¶0629, and ¶0633- ¶0656.  In particular, see Figs. 3 and  28 – 29.  See ¶0039, ¶0061 - ¶0078, and ¶0633 - ¶0636, Kazayuki teaches obtaining a plurality of driving routes (inflow routes to and / or through an intersection) of a plurality of vehicles in the first region and the second region in a predetermined time period); 
selecting one or more driving routes that traverse a first boundary of the first region and a second boundary of the second region based on the set of links associated with the first region and the second region  (See ¶0479, ¶0628-¶0629, and ¶0633- ¶0656.  In particular, see ¶0628 - ¶0633 and ¶0641, Kazayuki teaches analyzer 101 disclosing wherein vehicle 11 is projected to stop at a series of intersections along respective driving routes (inflow routes to and / or through an intersection) in a predetermined time period).
However, Kazuyuki does not teach, or suggest does not teach, or suggest a system comprising:
determining a first region and a second region, the first region being within the second region;
determining traffic information of the first region based on information related to the one or more selected driving routes.
Takahashi discloses a system comprising:  determining first region and a second region, the first region being within the second region (see Fig. 1-7, ¶0002 - ¶0005, ¶0019 - ¶0026, ¶0038, ¶0100 - ¶0107.  In particular, see Fig. 1.  See ¶0019-¶0028); determining traffic information of the first region based on information related to the one or more selected driving routes.  (See Figs. 1, 6A – 6C, ¶0025, ¶0038, ¶0050-¶0054, ¶0067-¶0068, and ¶0100 - ¶0107.  In particular, see Fig. 1.  See ¶0025 discloses region within another region, ¶0038, ¶0100, and ¶0107 teaches distribution server 50 disclosing traffic information and route search.  ¶0100 - ¶0107 teaches an acquisition unit 31 disclosing the degree of traffic congestion based on the current position of the user in the automobile while traveling along a route).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kazuyuki’s a traffic intersection analysis system with determining a first region and a second region, the first region being within the second region; and determine traffic information of the first region based on information related to the one or more selected driving routes, as taught by Takashi, to provide recognition of stop positions of a vehicle traveling on the route from a first region within a second region, in addition to the plurality of inflow routes to the signalized intersection thereby enabling benefits, including but not limited to:  facilitating vehicle control avoidance of traffic congestion prone areas (intersections).

Allowable Subject Matter
Claims 2 – 9, 11 – 18, and 20 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                          
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661